internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi b04-plr-135429-01 date december legend husband wife trust date date dear this is in response to the date letter and other correspondence requesting rulings concerning the estate and gift_tax consequences applicable to a_trust you have requested the following rulings the value of the entire trust will be includible in the gross_estate of the first spouse to die on the death of the first spouse the surviving_spouse will be treated as making a gift that qualifies for the marital_deduction to the deceased spouse with respect to the portion of the trust property that is attributable to the surviving spouse’s contributions to the trust to the extent that the family_trust is funded any portion of the property that passes to the family_trust that originated with the surviving_spouse will not constitute a gift by such spouse future payments from the family_trust to beneficiaries other than the surviving_spouse will not constitute a gift from the surviving_spouse to these beneficiaries and none of the property attributable to the surviving plr-135429-01 spouse held in the family_trust will be includible in the estate of the surviving_spouse the facts submitted are as follows husband and wife collectively the donors created trust on date trust was amended and restated on date trust is funded with assets that the donors own as joint_tenants with right_of_survivorship or in their individual capacity article vi of trust provides that the trust may be altered or amended by either donor with the consent of the trustee s while both husband and wife are living article vi further provides that during the joint lives of husband and wife the trust may be revoked by either of the donors in whole or in part and the trustee s shall if so directed transfer and convey in accordance with the direction of the donors any or all of the trust property then held upon the death of either husband or wife the trust will become irrevocable article xviii provides that during the joint lives of the donors the trustee s shall pay all of the net_income to the donors unless the donors request in writing that a portion of such income be added to the principal article xviii further provides that the trustee s shall pay to the donors or in accordance with their instructions so much of the principal as the donors or either donor may request article xix provides for division of trust upon the death of the first of the donors to die article xix paragraph a provides that an amount of trust property equal to the maximum marital_deduction allowable to the deceased spouse’s gross_estate reduced by the amount necessary to create the largest taxable_estate which after utilizing the unified_credit will result in no tax due is to be transferred to a marital trust during the life of the surviving_spouse the trustee s shall pay the net_income to the surviving_spouse at least quarter-annually and such amounts of principal as the surviving_spouse may direct upon the death of the surviving_spouse the trustee s shall pay over any remaining principal to such persons that the surviving_spouse shall appoint by his or her last will article xix paragraph b provides that the remaining balance of trust property is to be placed in a family_trust during the life of the surviving_spouse the trustee s is to pay all the net_income to the surviving_spouse the trustee s may also pay so much principal allocated to the family_trust to or for the benefit of surviving_spouse and the issue of both donors as the trustee s shall deem advisable for their health support maintenance or education upon the death of the surviving_spouse the remaining income and principal in the family_trust shall be distributed to the donor’s living issue per stirpes plr-135429-01 article xxvii of trust provides that the following persons will act as trustee s in the following order of succession husband and wife shall act as co-trustees during their joint lives the surviving donor the living children of the donors jointly or the survivor s of donors’ children trustee s chosen by a majority of the beneficiaries and additional or successor trustees may be appointed by the trustees then serving law and analysis ruling sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished this power during the three-year period ending on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of all property to which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that the term power_of_appointment does not include powers reserved by the decedent to himself within the concept of sec_2036 to sec_1014 provides that the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a plr-135429-01 decedent is the fair_market_value of the property at the date of the decedent’s death or alternate_valuation_date sec_1014 provides that for purposes of sec_1014 property acquired from the decedent includes property acquired from the decedent by reason of death form of ownership or other conditions including property acquired through the exercise or non-exercise of a power_of_appointment if the property is required to be included in determining the value of the decedent’s gross_estate for federal estate_tax purposes sec_1014 however provides an exception to the general_rule of sec_1014 under sec_1014 if appreciated_property was acquired by the decedent by gift during the one-year period ending on the date of the decedent’s death and the property is acquired from the decedent by or passes from the decedent to the donor of such property the basis of such property in the hands of the donor is the adjusted_basis of the property in the hands of the decedent immediately before the death of the decedent in this case each donor holds a power_to_revoke the entire trust during their joint lifetime thus the portion of the trust property that the deceased donor transferred to the trust would be includible in the deceased donor’s gross_estate under sec_2038 either donor has the power to direct the trustee s to pay so much of the principal as the donor may request to himself or in any other manner in accordance with the donor’s instructions this power is not limited to specific individuals and can be exercised in favor of donor donor’s creditors donor’s estate and the creditors of donor’s estate thus the portion of the trust property that the surviving donor transferred to the trust would be includible in the deceased donor’s gross_estate under sec_2041 in addition sec_1014 will apply to any trust property includible in the deceased donor's gross_estate that is attributable to the surviving donor's contribution to trust and that is acquired by the surviving donor either directly or indirectly pursuant to the deceased donor's exercise or failure to exercise the general_power_of_appointment over the trust property ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_25_2511-2 of the gift_tax regulations provides that as to any property or part therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is plr-135429-01 incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself sec_2523 provides that where a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor’s spouse there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value in this case the surviving donor will relinquish dominion and control_over his or her interests in the trust property on the death of the first donor accordingly on the death of the first donor the surviving donor will make a completed_gift under sec_2501 of the surviving donor’s entire_interest in trust this gift will qualify for the marital_deduction under sec_2523 ruling as discussed above the surviving donor is treated as making a completed_gift of his or her interest in trust on the death of the first deceasing donor also as discussed above a portion of trust property will be subject_to inclusion in the deceased donor's gross_estate under sec_2038 and a portion will be subject_to inclusion under sec_2041 accordingly to the extent the family_trust is funded property passing to the family_trust is treated as passing from the deceased donor and not from the surviving donor ruling any future payments from the family_trust to beneficiaries other than the surviving donor will not constitute a gift from the surviving donor to those beneficiaries none of the assets held in the family_trust will be includible in the surviving donor's gross_estate since the surviving donor will possess only an income_interest with respect to the assets in the family_trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-135429-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours lorraine e gardner assistant to branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
